Exhibit 10.2

 

UPSIDE SHARING PAYMENT AGREEMENT

 

This Upside Sharing Payment Agreement (this “Agreement”) is made this 16th day
of June 2004, but effective as of March 1, 2004, by and between TEXAS
INDEPENDENT EXPLORATION LIMITED, a Texas limited partnership and successor by
conversion of Texas Independent Exploration, Inc., GULFCOAST ACQUISITIONS
LIMITED, a Texas limited partnership and successor by conversion of Gulfcoast
Acquisition Corporation, FREDERICK W. ZIMMERMAN d/b/a ISLAND RESOURCES and
FREDERICK W. ZIMMERMAN, individually, hereinafter collectively referred to as
“Seller” or “Sellers”) and WHITTIER ENERGY COMPANY, a Nevada corporation
(hereinafter referred to as “Buyer”).

 

WITNESSETH:

 

WHEREAS, on even date herewith, Seller and Buyer consummated the purchase and
sale of certain oil and gas assets pursuant to that certain Offer to Sell
Agreement dated effective as of March 1, 2004 (the “Purchase Agreement”); and

 

WHEREAS, as additional consideration for the transactions contemplated in the
Purchase Agreement, Buyer agrees to pay to Seller the herein below provided
Upside Sharing Payments (as defined below) accruing to Buyer from the annual
sale of production from the Properties and received by Buyer;

 

NOW, THEREFORE, based upon the mutual covenants and considerations contained
herein, Seller and Buyer agree as follows:

 

1.                                       Defined Terms.

 

(a)                                  All capitalized terms not otherwise defined
in this Agreement shall have the meaning contained in the Purchase Agreement.

 

(b)                                 “Agreement” shall mean this Upside Sharing
Payment Agreement.

 

(c)                                  “Buyer’s Net Revenue Interest” shall mean
Buyer’s share of production in the Properties acquired from Seller pursuant to
the Purchase Agreement.

 

(d)                                 “Buyer’s Upside Sharing Agreement Volumes”
shall mean the difference between the volumes of gas produced, saved and sold
attributable to Buyer’s Net Revenue Interest in production less Scott & Hopper
#3 Well Excess Production Volumes.

 

(e)                                  “Final Upside Sharing Payment” shall mean
the Upside Sharing Payment made to Seller pursuant to this Agreement for the
last “Sharing Year”, if any such payment is due.

 

--------------------------------------------------------------------------------


 

(f)                                    “MCF” shall mean thousand cubic feet.
“Target Price” is on an MCF basis for each “Sharing Year” during the term hereof
as set forth on Exhibit A attached hereto and made a part hereof.

 

(g)                                 “Net Back Price On A Wellhead MCF Basis” is
defined as the quotient resulting from dividing the (1) difference between (i)
the sum of actual gas sales proceeds received by Buyer from all gas purchasers
plus plant product proceeds received by Buyer from all gas plants, attributable
to Buyer’s Upside Sharing Agreement Volumes, less (ii) the sum of any and all
(a) Third Party Costs allocable to Buyer’s Upside Sharing Agreement Volumes plus
(b) fuel and shrinkage losses allocable to Buyer’s Upside Sharing Agreement
Volumes that have not already been deducted from the calculation of such
proceeds, plus (c) hedge settlements from hedges entered into subsequent to the
Closing that are specific to Buyer’s Upside Sharing Agreement Volumes, by (2)
the MCF of gas comprising Buyer’s Upside Sharing Agreement Volumes..

 

(h)                                 “Purchase Agreement” shall have the meaning
given such term above.

 

(i)                                     “Scott & Hopper #3 Well Excess
Production Volumes” shall have the meaning given such term in the Purchase
Agreement.

 

(j)                                     “Sharing Year” shall mean each of the
one year periods identified on Exhibit A attached hereto and made a part hereof.

 

(k)                                  “Third Party Costs” shall mean expenses
paid by Buyer for actual processing or transportation charges that occur
downstream of the sales meter located on the leased premises on which the
producing well is located.

 

(l)                                     “Upside Sharing Payments” shall have the
meaning given such term in Section 2 below.

 

Other terms defined elsewhere in this Agreement have the meanings given such
terms as set forth in such other provisions of this Agreement.

 

2.                                       Upside Sharing Payments.  As additional
consideration for the transactions contemplated in the Purchase Agreement, for
each Sharing Year during the term hereof in which the actual weighted average
Net Back Price On A Wellhead MCF Basis received for that Sharing Year exceeds
the Target Price for that Sharing Year, Buyer shall pay to Seller a payment
determined by first, multiplying 50% of the amount of Buyer’s Upside Sharing
Agreement Volumes for that Sharing Year times the difference between the actual
weighted average Net Back Price On A Wellhead MCF Basis for that Sharing Year
less the Target Price for that Sharing Year, and second, subtracting from such
product severance and ad valorem taxes that are allocable to such product.  The
payments made pursuant to this Paragraph 2 shall be referred to hereinafter as
“Upside Sharing Payments”.

 

2

--------------------------------------------------------------------------------


 

3.                                       Time and Method of Payment.  Buyer
shall pay to Seller the Upside Sharing Payments on or before 120 days following
the end of the Sharing Year in which any such payment accrued.  All payments
hereunder shall be made by wire transfer of immediately available funds to an
account designated by Seller, which designation shall be made not later than two
(2) Business Days prior to the date such payment is due.

 

4.                                       Reports.  During the term hereof, Buyer
shall provide Seller with monthly and annual production, hedging and revenue
reports and other relevant information to allow Seller to determine the amount
of Seller’s Upside Sharing Payments to be received from Buyer.

 

5.                                       Term.  This Agreement shall terminate
on the date of payment by Buyer to Seller of the Final Upside Sharing Payment
or, in the event no such payment is due, on June 30, 2008, whichever is the
later.  Upon the expiration of this Agreement, Seller shall furnish Buyer an
executed recordable release of this Agreement and Buyer’s obligations hereunder
in the form attached hereto as Exhibit C.

 

6.                                       Subsequent Transfers.  The Upside
Sharing Payments required hereunder shall constitute covenants running with the
land.  Any transfer by Buyer of the Properties, or any Property, shall be made
expressly subject to this Agreement, and the transferee of Buyer shall expressly
agree to be bound by this Agreement and to assume all of Buyer’s obligations
hereunder with respect to the Property or Properties purchased.  Notwithstanding
the foregoing, Buyer shall not be relieved of any of its obligations under this
Agreement, including, but not limited to, computing and making the Upside
Sharing Payments, without the express prior written agreement by Seller.

 

7.                                       Access to Records.  During the term of
this Agreement, Buyer shall give Seller reasonable access to all relevant
documents, data and other information necessary to audit Buyer’s obligations
hereunder, including the calculation of the Upside Sharing Payments.

 

8.                                       Recording.  Buyer shall record a
memorandum of this Agreement in the form attached hereto as Exhibit B (the
“Memorandum”) in each county or parish where the Properties are located.  Within
forty-five (45) days following the execution hereof, Buyer shall furnish Seller
with a statement setting forth the recording information for each county or
parish wherein such Memorandum was recorded.

 

9.                                       Governing Law.  This Agreement is
governed under the laws of the State of Texas excluding any conflicts of law
rules or principal that might apply the law of another jurisdiction. All
disputes shall be submitted to the jurisdiction of the courts in the State of
Texas and venue shall be in Harris County, Texas.

 

10.                                 Notices.  All notices, requests, demands and
other communications shall be provided in accordance with the terms of the
Purchase Agreement.

 

11.                                 Other Agreements.  If there is a conflict
between the terms of the Purchase Agreement and terms of this Agreement, the
terms of the Purchase Agreement shall

 

3

--------------------------------------------------------------------------------


 

control the rights and obligations of the Parties, but only to the extent
necessary to resolve the conflict.

 

12.                                 Payment to TIE.  Each of the Sellers  (i)
hereby instructs and authorizes Buyer to make all payments due Sellers under
this Agreement, including, without limitation, payments of their portion of the
Upside Sharing Payments, to Texas Independent Exploration Limited (“TIE”) and
(ii) agrees to hold Buyer harmless and indemnify Buyer, to the extent and amount
of such payments, from and against any claim made by Sellers concerning such
payments made by Buyer to TIE.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement on the
day and year first set forth above, but effective as of March 1, 2004.

 

 

TEXAS INDEPENDENT EXPLORATION LIMITED

 

By: Independent Operating, L.L.C., a Texas limited
liability company, its general partner

 

 

 

By:

/s/ Frederick W. Zimmerman

 

 

 

Frederick W. Zimmerman, Manager

 

 

 

 

GULFCOAST ACQUISITIONS LIMITED

 

BY: BLANCO MINERALS, L.L.C., A TEXAS LIMITED
LIABILITY COMPANY, ITS GENERAL PARTNER

 

 

 

 

By:

/s/ Frederick W. Zimmerman

 

 

 

Frederick W. Zimmerman, Manager

 

 

 

 

Frederick W. Zimmerman
d/b/a ISLAND RESOURCES

 

 

 

By:

/s/ Frederick W. Zimmerman

 

 

 

Frederick W. Zimmerman

 

 

 

 

 

 

 

 

/s/ Frederick W. Zimmerman

 

 

 

Frederick W. Zimmerman

 

 

 

 

WHITTIER ENERGY COMPANY

 

 

 

 

By:

/s/ Daniel H. Silverman

 

 

 

 

 

Name:

 Daniel H. Silverman

 

 

 

 

Title:

Chief Operating Officer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Attached to and made a part of that certain Upside Sharing Payment Agreement
dated effective as of March 1, 2004 by and between Texas Independent Exploration
Limited, et al., collectively as Seller
and Whittier Energy Corporation, as Buyer.

 

 

TARGET PRICE AND SHARING YEAR SCHEDULE

 

 

Sharing Year

 

TARGET PRICE
PER MCF

 

07/01/2004 – 06/3/2005

 

$

6.25

 

07/01/2005 - 06/30/2006

 

$

6.50

 

07/01/2006 - 06/30/2007

 

$

6.75

 

07/01/2007 - 06/30/2008

 

$

7.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MEMORANDUM OF UPSIDE SHARING PAYMENT AGREEMENT

 


STATE OF TEXAS


§

 

§

COUNTIES OF BROOKS, LIVE OAK & STARR

§

 

 

 

 

KNOW ALL MEN BY THESE PRESENTS THAT:

 

 

TEXAS INDEPENDENT EXPLORATION LIMITED, a Texas limited partnership and successor
by conversion of Texas Independent Exploration, Inc., GULFCOAST ACQUISITIONS
LIMITED, a Texas limited partnership and successor by conversion of Gulfcoast
Acquisition Corporation, FREDERICK W. ZIMMERMAN d/b/a ISLAND RESOURCES and
FREDERICK W. ZIMMERMAN, individually (hereinafter collectively referred to as
“Seller”) and WHITTIER ENERGY COMPANY, a Nevada corporation (hereinafter
referred to as “Buyer”) executed an Upside Sharing Payment Agreement dated
effective March 1, 2004.  Such Upside Sharing Payment Agreement will terminate
on the date of payment of the Final Upside Sharing Payment, which, if such
payment is due, must be paid on or before 120 days following June 30, 2008;
provided, however, in the event no such payment is due, the Upside Sharing
Agreement will terminate on June 30, 2008.

 

This Memorandum of Upside Sharing Payment Agreement is placed of record to serve
as notice of the execution and existence of said Upside Sharing Payment
Agreement, and is in no way to supercede same or to abrogate, change, alter, or
modify any of the terms and conditions or any of the rights and obligations of
any of the parties, all of which are set forth in detail in said Upside Sharing
Payment Agreement, which is made a part hereof by reference for all purposes to
the same effect as though written in extenso herein.

 

THUS DONE AND SIGNED as of this the       day of           , 2004.

 

 

 

TEXAS INDEPENDENT EXPLORATION LIMITED

 

By: Independent Operating, L.L.C., a Texas limited
liability company, its general partner

 

 

 

By:

 

 

 

 

Frederick W. Zimmerman, Manager

 

--------------------------------------------------------------------------------


 

 

GULFCOAST ACQUISITIONS LIMITED

 

BY: BLANCO MINERALS, L.L.C., A TEXAS LIMITED
LIABILITY COMPANY, ITS GENERAL PARTNER

 

 

 

 

By:

 

 

 

 

Frederick W. Zimmerman, Manager

 

 

 

 

 

 

 

Frederick W. Zimmerman

 

d/b/a ISLAND RESOURCES

 

 

 

 

By:

 

 

 

 

Frederick W. Zimmerman

 

 

 

 

 

 

 

 

 

 

 

 

Frederick W. Zimmerman

 

 

 

 

 

 

 

WHITTIER ENERGY COMPANY

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 


ACKNOWLEDGMENTS


 


STATE OF TEXAS


§

 

§


COUNTY OF HARRIS


§

 

This instrument was acknowledged before me on this     day of          , 2004,
by Frederick W. Zimmerman, Manager of Independent Operating, L.L.C., the general
partner of Texas Independent Exploration Limited, on behalf of said Texas
limited partnership.

 

 

 

 

 

 

Notary Public, State of Texas

 

2

--------------------------------------------------------------------------------


 


STATE OF TEXAS


§

 

§


COUNTY OF HARRIS


§

 

This instrument was acknowledged before me on this     day of          , 2004,
by Frederick W. Zimmerman, Manager of Blanco Minerals, L.L.C., the general
partner of GulfCoast Acquisitions Limited, on behalf of said Texas limited
partnership.

 

 

 

 

 

 

Notary Public, State of Texas

 

 


STATE OF TEXAS


§

 

§


COUNTY OF HARRIS


§

 

This instrument was acknowledged before me on this     day of          , 2004,
by Frederick Zimmerman d/b/a Island Resources, a sole proprietorship,
individually and on behalf of said sole proprietorship.

 

 

 

 

 

 

Notary Public, State of Texas

 

 


STATE OF TEXAS


§

 

§


COUNTY OF HARRIS


§

 

This instrument was acknowledged before me on this     day of          , 2004,
by Frederick W. Zimmerman.

 

 

 

 

 

 

Notary Public, State of Texas

 

 


STATE OF TEXAS


§

 

§


COUNTY OF HARRIS


§

 

 

This instrument was acknowledged before me on this     day of          , 2004,
by                             ,                                 of Whittier
Energy Company, on behalf of said Nevada corporation.

 

 

 

 

 

 

Notary Public, State of Texas

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Attached to and made a part of that certain Upside Sharing Payment Agreement
dated effective as of March 1, 2004 by and between Texas Independent Exploration
Limited, et al., collectively as Seller
and Whittier Energy Company, as Buyer.

 

 

[FORM OF RELEASE – TO BE DRAFTED]

 

--------------------------------------------------------------------------------